       Case: 3:19-cv-00218-NBB-JMV Doc #: 48 Filed: 06/26/20 1 of 1 PageID #: 192



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


 ZACK COLYER                                          PLAINTIFF


                                                      Civil Action No. 3:19cv218-NBB-JMV
 vs.


 VANETTA A. JOHNSON,                                  DEFENDANTS
 JNJ EXPRESS, INC.,
 JNJ LOGISTICS, LLC
 And JOHN DOES 1-3.



                                              ORDER

       Consistent with the district judge’s June 17, 2020 Order [44] granting a trial continuance, it

is ORDERED that the following deadlines now control:

        1) Plaintiff’s Expert Designation: 9/28/20

        2) Defendant’s Expert Designation: 10/28/20

        3) Completion of all discovery:       12/28/20

        4) Dispositive/Daubert Motions:       1/11/21

        5) ADR Reporting: Consistent with 120 day requested enlargement of time

       So Ordered this 26th day of June, 2020.



                                                     /s/ Jane M. Virden
                                                     U. S. Magistrate Judge
